Title: From George Washington to Colonel William Malcom, 12 October 1778
From: Washington, George
To: Malcom, William


          
            Sir.
            Head Quarters [Fredericksburg] 12th October 1778
          
          I have received your Letter of yesterdays date and its several inclosures. No such act of Congress exists as that on which Capt. Carter founds his claim for forage—By Genl Orders published about a twelve month since Captains of Artillery commanding two pieces—or commandg Regiments destitute of field Officers—-were allowed forage—
            
            
            
            the reason in the latter case is obvious—in the former it is drawn from the necessity that might occur in time of action, of posting the pieces at some distance from each other—but besides that the reason on which the privilege is founded, does not subsist in Garrison.
          the General Order is not so inflexible as to prevent the operation of orders issued in a detached post, and dictated by particular circumstances—but they are to be regarded as the Rule of Conduct for Officers of Duty there—I therefore approve the decision of the Court. I am Sir &.
          
          p.s. You are constantly to keep two weeks provision for two thousand men—at your post—an A. Commissary went to you yesterday in order to consult with you upon the means of completing that quantity for the present and keeping it constantly supplied.
          The Sentences given in the Case of Pendleton & Painter are confirmed.
          
        